DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 and 02/21/2022 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/763, 393, filed on 03/26/2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,866,432. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “thermally conditioning the tensioned membrane to accelerate relaxation of the membrane…in the range of from 180 to 550N/m” renders claims 46-61 as broadened and obvious variants of claims 1-17 of U.S. Patent No. 10,866,432.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 60, the applicant claims “In some embodiments, the one or more rings may be non-circular”, it is unclear to the Examiner as to whether or not the applicant is claiming the “embodiments” where the adjustable fluid-filled lens assembly includes one or more rings that are non-circular or circular, therefore, the claims are deemed vague and indefinite.  For purposes of expediting prosecution, the Examiner interprets the applicant is claiming the --embodiments of the adjustable fluid-filled lens assembly includes one or more rings that are non-circular--.
Claim 60 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 7,533,577; already of record) in view of Higashi (US 2009/0035596; already of record).
Regarding claim 46, Feng discloses, an adjustable fluid-filled lens assembly (Figs. 1A-B and 3A-F) comprising an enclosure (310, 312, 314, 315, 316, 318, 342), one wall of which is formed by a tensioned elastomeric membrane (315) that is mounted to a peripheral support structure (310, 312, 314, 315, 316, 318, 342), and which is filled with a fluid (Col. 5, lines 54-55 and 304); wherein the membrane is saturated with said fluid (Col. 5, lines 54-55 and 304), is coated on its outer face with a barrier layer to said fluid, and the membrane holds a substantially constant surface tension (Col. 1, lines 51-67).
Feng does not disclose the membrane holds a substantially constant surface tension of at least 180 N/m.
Higashi teaches, from the same field of endeavor that in an adjustable fluid-filled lens assembly that it would have been desirable to make the membrane holds a substantially constant surface tension of at least 180 N/m (Para. 0017-0018 and 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the membrane holds a substantially constant surface tension of at least 180 N/m as taught by the adjustable fluid-filled lens assembly of Feng in the adjustable fluid-filled lens assembly of Higashi since Feng teaches it is known to include this feature in an adjustable fluid-filled lens assembly for the purpose of providing a stable, resilient and strong adjustable fluid-filled lens assembly.
	Regarding claim 48, Feng in view of Higashi discloses and teaches as set forth above, and Feng further discloses, the membrane holds a substantially constant surface tension of at least 180 N/m for a period of at least 12 months (Col. 1, lines 51-67 and see 114).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 7,533,577; already of record) in view of Higashi (US 2009/0035596; already of record) as applied to claim 46 above, and further in view of Akashi (JP 4315544).
Feng in view of Higashi remains as applied to claim 46 above.
Feng in view of Higashi does not disclose the membrane absorbs up to about 20% fluid by weight of the membrane.
Akashi teaches, from the same field of endeavor that in an adjustable fluid-filled lens assembly that it would have been desirable to make the membrane absorbs up to about 20% fluid by weight of the membrane (Para. 0009 and 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the membrane absorbs up to about 20% fluid by weight of the membrane as taught by the adjustable fluid-filled lens assembly of Akashi in the combination of Feng in view of Higashi since Akashi teaches it is known to include this feature in an adjustable fluid-filled lens assembly for the purpose of providing an adjustable fluid-filled lens assembly with enhanced strength.

Claims 50-54, 56-57 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 7,533,577; already of record) in view of Higashi (US 2009/0035596; already of record) as applied to claim 46 above, and further in view of Lee et al. (US 2009/0147371; already of record).
Feng in view of Higashi remains as applied to claim 46 above.
Feng in view of Higashi does not disclose the enclosure is compressible, and the peripheral support structure for the membrane comprises one or more bendable rings that are arranged to hold the membrane around its edge.
Lee teaches, from the same field of endeavor that in an adjustable fluid-filled lens assembly that it would have been desirable to make the enclosure is compressible (20, 50 of Figs. 1-2), and the peripheral support structure for the membrane comprises one or more bendable rings that are arranged to hold the membrane around its edge (see 20, 50 of Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the enclosure is compressible, and the peripheral support structure for the membrane comprises one or more bendable rings that are arranged to hold the membrane around its edge as taught by the adjustable fluid-filled lens assembly of Lee in the combination of Feng in view of Higashi since Lee teaches it is known to include these features in an adjustable fluid-filled lens assembly for the purpose of providing an adjustable fluid-filled lens assembly with reduced size and improved durability.
Regarding claim 52, Feng discloses, an adjustable fluid-filled lens assembly (Figs. 1A-B and 3A-F) comprising an enclosure (310, 312, 314, 315, 316, 318, 342), one wall of which is formed by a tensioned elastomeric membrane (315) that is mounted to a peripheral support structure (310, 312, 314, 315, 316, 318, 342), and which is filled with a fluid (Col. 5, lines 54-55 and 304); and the membrane holds a substantially constant surface tension (Col. 1, lines 51-67).
Feng does not disclose the membrane holds a substantially constant surface tension of at least 180 N/m.
Higashi teaches, from the same field of endeavor that in an adjustable fluid-filled lens assembly that it would have been desirable to make the membrane holds a substantially constant surface tension of at least 180 N/m (Para. 0017-0018 and 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the membrane holds a substantially constant surface tension of at least 180 N/m as taught by the adjustable fluid-filled lens assembly of Feng in the adjustable fluid-filled lens assembly of Higashi since Feng teaches it is known to include this feature in an adjustable fluid-filled lens assembly for the purpose of providing a stable, resilient and strong adjustable fluid-filled lens assembly.
Feng in view of Higashi does not disclose the membrane is coated on its inner face with a barrier layer to said fluid.
Lee teaches, from the same field of endeavor that in an adjustable fluid-filled lens assembly that it would have been desirable to make the membrane is coated on its inner face with a barrier layer to said fluid (70 of Figs.1-7H).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the membrane is coated on its inner face with a barrier layer to said fluid, the membrane is coated on its inner face with a barrier layer to said fluid as taught by the adjustable fluid-filled lens assembly of Lee in the combination of Feng in view of Higashi since Lee teaches it is known to include these features in an adjustable fluid-filled lens assembly for the purpose of providing an adjustable fluid-filled lens assembly with reduced size and improved durability.
Regarding claim 53, Feng, Higashi and Lee discloses and teaches as set forth above, and Lee further teaches, from the same field of endeavor that in an adjustable fluid-filled lens assembly that it would have been desirable to make the membrane is free of said fluid (70 of Figs. 1-7H).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the adjustable fluid-filled lens assembly of Lee in the combination of Feng in view of Higashi since Lee teaches it is known to include these features in an adjustable fluid-filled lens assembly for the purpose of providing an adjustable fluid-filled lens assembly with reduced size and improved durability.
Regarding claim 60, Feng discloses, an adjustable fluid-filled lens assembly (Figs. 1A-B and 3A-F) comprising a fluid-filled enclosure (310, 312, 314, 315, 316, 318, 342), one wall of which is formed by a tensioned elastomeric membrane (315) that is mounted to a peripheral support structure (310, 312, 314, 315, 316, 318, 342); wherein the membrane is coated on at least one of its inner and outer faces with a coating (Col. 5, lines 54-55 and 304).
Feng does not disclose the membrane is coated on at least one of its inner and outer faces with a coating and is disposed under compression to counteract the tension in the membrane and thereby at least partially alleviate the in-plane force applied by the membrane.
Higashi teaches, from the same field of endeavor that in an adjustable fluid-filled lens assembly that it would have been desirable to make the membrane is coated on at least one of its inner and outer faces with a coating (Para. 0017-0018 and 0059) and is disposed under compression to counteract the tension in the membrane and thereby at least partially alleviate the in-plane force applied by the membrane (Para. 0017-0018 and 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the membrane is coated on at least one of its inner and outer faces with a coating and is disposed under compression to counteract the tension in the membrane and thereby at least partially alleviate the in-plane force applied by the membrane as taught by the an adjustable fluid-filled lens assembly of Higashi in the an adjustable fluid-filled lens assembly of Feng since Higashi teaches it is known to include these features in an adjustable fluid-filled lens assembly for the purpose of providing a stable, resilient and strong adjustable fluid-filled lens assembly.
Feng in view of Higashi does not disclose the peripheral support structure comprising one or more bendable rings arranged to hold the membrane around its edge, the membrane is coated on at least one of its inner and outer faces with a coating that is formed of a material having a higher modulus than the membrane and is disposed under compression to counteract the tension in the membrane and thereby at least partially alleviate the in-plane force applied by the membrane to the one or more rings, and the one or more rings may be non-circular.
Lee teaches, from the same field of endeavor that in an adjustable fluid-filled lens assembly that it would have been desirable to make the peripheral support structure comprising one or more bendable rings arranged to hold the membrane around its edge (see 20, 50 of Figs. 1-2 and associated text), the membrane is coated on at least one of its inner and outer faces with a coating that is formed of a material having a higher modulus than the membrane and is disposed under compression to counteract the tension in the membrane (see 20, 50 of Figs. 1-2 and associated text) and thereby at least partially alleviate the in-plane force applied by the membrane to the one or more rings (see 20, 50 of Figs. 1-2 and associated text), and the one or more rings may be non-circular (see 20, 50 of Figs. 1-2 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the peripheral support structure comprising one or more bendable rings arranged to hold the membrane around its edge, the membrane is coated on at least one of its inner and outer faces with a coating that is formed of a material having a higher modulus than the membrane and is disposed under compression to counteract the tension in the membrane and thereby at least partially alleviate the in-plane force applied by the membrane to the one or more rings, and the one or more rings may be non-circular as taught by the adjustable fluid-filled lens assembly of Lee in the combination of Feng in view of Higashi since Lee teaches it is known to include these features in an adjustable fluid-filled lens assembly for the purpose of providing an adjustable fluid-filled lens assembly with reduced size and improved durability.

Claims 49 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 7,533,577; already of record) in view of Higashi (US 2009/0035596; already of record) as applied to claim 46 above, and further in view of Stevens et al. (US 2015/0378067).
Feng in view of Higashi remains as applied to claim 46 above.
Feng in view of Higashi does not disclose the membrane is non-circular, and a pair of spectacles comprising at least one adjustable fluid-filled lens assembly of claim 46.
Stevens teaches, from the same field of endeavor that in an adjustable fluid-filled lens assembly that it would have been desirable to make the membrane is non-circular (100, 102, 103 of Figs. 1-3), and a pair of spectacles  (100, 102, 103 of Figs. 1-3) comprising at least one adjustable fluid-filled lens assembly (100, 102, 103 of Figs. 1-3) of claim 46.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the membrane is non-circular, and a pair of spectacles comprising at least one adjustable fluid-filled lens assembly of claim 46 as taught by the adjustable fluid-filled lens assembly of Stevens in the combination of Feng in view of Higashi since Stevens teaches it is known to include these features in an adjustable fluid-filled lens assembly for the purpose of providing an adjustable fluid-filled lens assembly that is effective, compact and high quality. 

Claims 55 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 7,533,577; already of record) in view of Higashi (US 2009/0035596; already of record) in view of Lee et al. (US 2009/0147371; already of record) as applied to claim 52 above, and further in view of Stevens et al. (US 2015/0378067).
Feng, Higashi and Lee remains as applied to claim 52 above.
Feng, Higashi and Lee does not disclose the membrane is non-circular, and a pair of spectacles comprising at least one adjustable fluid-filled lens assembly of claim 46.
Stevens teaches, from the same field of endeavor that in an adjustable fluid-filled lens assembly that it would have been desirable to make the membrane is non-circular (100, 102, 103 of Figs. 1-3), and a pair of spectacles  (100, 102, 103 of Figs. 1-3) comprising at least one adjustable fluid-filled lens assembly (100, 102, 103 of Figs. 1-3) of claim 46.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the membrane is non-circular, and a pair of spectacles comprising at least one adjustable fluid-filled lens assembly of claim 46 as taught by the adjustable fluid-filled lens assembly of Stevens in the combination of Feng, Higashi and Lee since Stevens teaches it is known to include these features in an adjustable fluid-filled lens assembly for the purpose of providing an adjustable fluid-filled lens assembly that is effective, compact and high quality. 

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 7,533,577; already of record) in view of Higashi (US 2009/0035596; already of record), and further in view of Cable, III et al. (US 2016/0256206).
Regarding claim 61, Feng discloses, a method of assembling an adjustable fluid-filled lens assembly (Figs. 1A-B and 3A-F) comprising biaxially tensioning (Col. 1, lines 51-67 and see 114) an elastomeric membrane (315); thermally conditioning (Para. 0071) the tensioned membrane; mounting the membrane to a peripheral support structure (310, 312, 314, 315, 316, 318, 342) whilst maintaining the tension in the membrane; curing the coating material (Para. 0071); assembling the mounted membrane with one or more other components to form an enclosure with the membrane forming one wall of the enclosure (Col.1, lines 51-67); and thereafter filling the enclosure with a fluid (Col. 5, lines 54-55 and 304).
Feng does not disclose thermally conditioning the tensioned membrane to accelerate relaxation of the membrane.
Higashi teaches, from the same field of endeavor that in an adjustable fluid-filled lens assembly that it would have been desirable to include thermally conditioning the tensioned membrane to accelerate relaxation of the membrane (Para. 0014 and 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include thermally conditioning the tensioned membrane to accelerate relaxation of the membrane as taught by the adjustable fluid-filled lens assembly of Higashi in the adjustable fluid-filled lens assembly of Feng since Higashi teaches it is known to include this feature in an adjustable fluid-filled lens assembly for the purpose of providing a stable, resilient and strong adjustable fluid-filled lens assembly.
Feng in view of Higashi does not disclose coating a face of the membrane with a cross-linkable polyurethane acrylate coating material.
Cable teaches, from the same field of endeavor that in an adjustable fluid-filled lens assembly that it would have been desirable to include coating a face of the membrane with a cross-linkable polyurethane acrylate coating material (Para. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include coating a face of the membrane with a cross-linkable polyurethane acrylate coating material as taught by the adjustable fluid-filled lens assembly of Cable in the combination of Feng in view of Higashi since Cable teaches it is known to include this feature in an adjustable fluid-filled lens assembly for the purpose of providing adjustable fluid-filled lens assembly with improved optical quality and performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            08/03/2022